{¶ 47} I concur with the majority as to its analysis and disposition of the first assignment of error.
 {¶ 48} I write separately on the first assignment of error to correct the mistaken conclusion of appellant that abandonment can only be proven if there has been 90 days of no contact. That is not correct. While R.C. § 2151.011(C) states that abandonment is presumed after 90 days of no contact with a child, that statute does not exclude other ways of proving abandonment. For instance, a parent could drop off a child at a relative's house and state, "I don't want this child and I never did. I'm leaving, I'm not telling you where I'm going, and I'm not coming back." A good case for abandonment could be made on these facts well before 90 days passes.
 {¶ 49} I concur with the majority as to the analysis and disposition of the second and third assignments of error. *Page 1